Citation Nr: 0913539	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  04-28 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a genitourinary 
disability, to include chronic prostatitis and benign 
prostatic hypertrophy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1965 to October 
1968. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Denver, Colorado, which denied service connection for a 
urinary condition. 

The Board remanded the claim in September 2007 for further 
development.  


FINDING OF FACT

The preponderance of the competent medical evidence of record 
is against a finding of an etiological relationship between 
the currently diagnosed genitourinary disability, to include 
chronic prostatitis and benign prostatic hypertrophy, and 
active service. 


CONCLUSION OF LAW

The criteria for service connection for a genitourinary 
disability, to include chronic prostatitis and benign 
prostatic hypertrophy have not been met.  38 U.S.C.A. §§ 
1110, 1131, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in October 2002. 

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection,  no new disability rating or 
effective date for award of benefits will be assigned as the 
claims for service connection were denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained a medical                                                                               
opinion as to the etiology and severity of the disability, 
and afforded the Veteran the opportunity to give testimony 
before the Board.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence. See 
also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

Service treatment records show treatment for a number of 
sexually transmitted diseases, including gonorrhea, 
chancroid, venereal warts and herpes simplex.  His report of 
medical examination at discharge shows findings of multiple 
condyloma in the genital area. Urinalysis was negative.

Thereafter, the earliest medical record of any genitourinary 
symptomatology following the Veteran's service is dated in 
November 1976 when urinalysis was conducted and found to be 
within normal limits.  

At the February 2003 VA examination the Veteran denied any 
urinary complaints.  In July 2003 the Veteran was found to 
have an enlarged prostate.  In October 2003 the Veteran was 
diagnosed with benign prostatic hypertrophy. 

In November 2007 a VA examination was conducted.  The 
examiner reviewed the claims file and examined the Veteran.  
He diagnosed the Veteran with benign prostatic hypertrophy 
with symptoms of bladder outlet obstruction, noting it was a 
common age-related male genitourinary condition.  The 
examiner opined that the Veteran's current condition of 
benign prostatic hypertrophy was not related to the venereal 
diseases that he had in service.  He noted the Veteran's 
history of venereal diseases in service and found that the 
Veteran had no current evidence of urethritis or residuals 
thereof.  The examiner also noted the length of time between 
when the Veteran left service, 1968, and when he was first 
treated for a urological condition in 2003.  

The Veteran had various venereal diseases in service.  He 
currently is diagnosed with benign prostatic hypertrophy.  
However, there is no medical evidence linking the venereal 
diseases in service to his current prostatic hypertrophy.  
The November 2007 VA examiner's opinion has probative value 
as it is based on a review of the entire record, including 
the Veteran's service treatment records and post service 
treatment records and he provided a cogent rationale for his 
opinion.  See Owens v. Brown, 7 Veteran. App. 429, 433 
(1995).  

There are no other medical opinions or findings that 
establish a causal relationship between the currently 
diagnosed genitourinary disability, to include chronic 
prostatitis and benign prostatic hypertrophy and active 
service. 

The Veteran genuinely believes that his genitourinary 
disability, to include chronic prostatitis and benign 
prostatic hypertrophy, is the result of his active service.  
However, as a layperson, lacking in medical training and 
expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of the claimed 
conditions, and his views are of no probative value.  And, 
even if his opinion was entitled to be accorded some 
probative value, it is far outweighed by the detailed opinion 
provided by the medical professional who reviewed the 
complete record.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006)).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for a 
genitourinary disability, to include chronic prostatitis and 
benign prostatic hypertrophy is not warranted.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990). 


ORDER

Entitlement to service connection for genitourinary 
disability, to include chronic prostatitis and benign 
prostatic hypertrophy is denied. 





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


